DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed April 25, 2022. Claims 8, 15, and 22 have been amended. Claims 1-7, 10, 17, and 24 are cancelled. Claims 8-9, 11-16, 18-23, and 25-27 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,607,166 and 10,607,168 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The Double Patenting rejections have been obviated.
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
On pages 13-14 of Applicant’s response, Applicant submits that the wherein clauses impart patentable weight because they are similar to the hypothetical battery example. However, as explained in the rejection, it is not clear that the wherein clauses still rejected are meant to further limit the manipulative steps. For example, the rejected wherein clauses do not make it clear that they find antecedent basis in the positively recited manipulative steps. At present, the configured functions in the rejected wherein clauses could be distinct functions and, thus, do not necessarily give meaning and purpose to the manipulative steps that serve to limit the scope of the method claims.
The previous rejection under 35 U.S.C. § 112(b) regarding the scope of “wherein…the team interaction matrix is configured to be rendered by a graphic user interface” is withdrawn.
The previous rejection under 35 U.S.C. § 112(b) regarding claims 22-23 and 25-28 is withdrawn.
On page 17 of Applicant's response, Applicant states, "Notably, whether claim elements are ‘recited at a high level of generality’ is not a factor in determining whether the elements integrate the alleged judicial exception into a practical application. With reference to M.P.E.P. § 2106.05, '[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception' is not enough for a limitation to qualify as 'significantly more.' However, this is an issue with Step 2B - not Prong Two of Revised Step 2A." The Examiner points out that there is no mention of the activities being "well-understood, routine, conventional" in Step 2A -- Part 2 of the Subject Matter Eligibility analysis. Certain operations of additional elements were recognized as only generally applying the abstract ideas in a computer environment, which is properly evaluated in Step 2A -- Part 2 of the Subject Matter Eligibility analysis (e.g., see MPEP § 2106.04(d)).
	On page 18 of Applicant’s response, Applicant submits that “the claimed ‘iteratively monitoring electronic communications between computing platforms,’
‘aggregating real time and into a machine-learned set of group interaction time-activity patterns,’ and ‘iteratively adjusting in real-time and providing, as distributed computer-learned output’ serve to prevent the monopolization of the Examiner's alleged judicial exceptions. Moreover, these limitations are more than reciting ‘apply it’ on a computer.” The Examiner respectfully disagrees. There are no specific technical details about how electronic communication are iteratively monitored between computing platforms, how data are aggregated into a machine-learned set of information, how information is distributed, etc. These functions are accomplished by generic processing operations.
	Applicant further argues that “the current claims recite ‘iteratively monitoring, using activity monitoring agents installed on a plurality of computing platforms respectively associated with team members of a team and electronically connected to the computer server, electronic communications.’ These are not ‘details’ of the Examiner's alleged abstract idea. Moreover, the Examiner has not established that these so-called details are necessarily for performance of the alleged judicial exception.” (Pages 19-20 of Applicant’s response) As explained explicitly in the rejection (in Step 2A – Prong 2), the use of activity monitoring agents installed on computing platforms (as recited throughout the claims) is only recited at a high level of generality and is presented as a mere tool to implement the abstract ideas and as a general tie to technology. For example, the agents are described as being able to use natural language processing and semantic analysis to collect data (Spec: ¶ 18); however, there are no specific details attributed to how the activity monitoring agents use natural language processing and semantic analysis beyond performing general data gathering and text analysis operations. These operations are performed at a high level of generality. The underlying concept of data gathering is an example of a mental process (as explained in the rejection). "Using activity monitoring agents installed on a plurality of computing platforms" to perform the step of iteratively monitoring presents the use of agents installed on a plurality of computing platforms at a high level of generality. There are no specific details presented beyond the fact that data gathering is automated via agents (e.g., software) on computing platforms. The capability of the agents to perform natural language processing and semantic analysis is not even specifically linked to an actively recited method step. Applicant's argument regarding details being "necessarily for performance of the alleged judicial exception" is based on a non-precedential Board decision (as stated by Applicant on page 19 of Applicant's response). It is not clear how this argument is reflected in the formal 101 guidance; therefore, this argument is not deemed relevant to the claims at hand. Furthermore, the Examiner has considered the claims as a whole and finds that the claims as a whole do not combine all of the steps/functions of the claims into a specific ordered combination of events that cohesively integrates the abstract ideas into a practical application. At present, many of the limitations simply gather, transmit, and evaluate data, which the processing elements facilitate at a high level of generality. 
	Applicant submits that the claims do not monopolize the judicial exceptions (pages 21-23 of Applicant's response). Preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the Examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015). The rejection walks through the appropriate analysis and comes to the conclusion that the claims are non-statutory. The Examiner points out that, in Applicant’s claims, the automated aspects of gathering data are recited at a high level of generality and present a general link to technology, which alone is insufficient to integrate the abstract ideas into a practical application or provide an inventive concept. Additionally, it is noted that many of the wherein clauses present functional capabilities that are not specifically linked to how the data gathering, analysis, etc. (recited in other limitations of the claims) are performed. Again, the Examiner has considered the claims as a whole and finds that the claims as a whole do not combine all of the steps/functions of the claims into a specific ordered combination of events that cohesively integrates the abstract ideas into a practical application. At present, many of the limitations simply gather, transmit, and evaluate data, which the processing elements facilitate at a high level of generality.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 and 11-14 are method claims, which are defined by positively recited steps. The metes and bounds of the first three wherein clauses of the last four limitations of independent claim 8 (i.e., “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix, the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications, the activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system”) are vague and indefinite. Regarding “wherein” clauses, MPEP § 2111.04(I) explains:
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

Regarding the wherein clause “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix,” the phrase “to aggregate” does not clearly give “meaning and purpose to the manipulative steps.” For example, “to aggregate the user information” in this limitation is not linked to a positively recited step of the method, such as the previously recited limitation of “aggregating real time and into a machine-learned set of group interaction time-activity patterns of the team members as a computer-navigable team interaction matrix and using a central team dynamics aggregation system: at least a portion of the derived repeating patterns of interactions, the computing platforms used during the derived repeating patterns of interactions, the time periods of the derived repeating patterns of interactions, the application content and applications used on the computing platform, and the derived repeating subject matter topics of communication.” The previous recitation of “the user information” is incorporated in the previously recited step of “iteratively monitoring, using activity monitoring agents installed on a plurality of computing platforms respectively associated with team members of a team and electronically connected to the computer server, electronic communications to identify user information.” In other words, even though the positively recited step of “aggregating…” includes “and using a central team dynamics aggregation system,” it is not clear that the limitation “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” further defines how the manipulative step of “aggregating… at least a portion of the derived repeating patterns of interactions, the computing platforms used during the derived repeating patterns of interactions, the time periods of the derived repeating patterns of interactions, the application content and applications used on the computing platform, and the derived repeating subject matter topics of communication” is performed. The aggregating perform in this wherein clause does not necessarily further define how the previously recited aggregating step is performed. Further confusing is that the positively recited step of “aggregating” does not aggregate “the user information associated with an individual team member.” This wherein clause is not clearly linked to any of the other claim limitations, much less an explicitly recited manipulative step of the method; therefore, it is unclear how this limitation is meant to limit the scope of the method claim.
Regarding the wherein clause “wherein…the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications,” the phrase “to perform natural language processing (NLP) and semantic analysis of the electronic communications” does not clearly give “meaning and purpose to the manipulative steps.” For example, “to perform natural language processing (NLP) and semantic analysis of the electronic communications” in this limitation is not linked to a positively recited step of the method, such as the previously recited limitation of “iteratively monitoring, using activity monitoring agents…, electronic communications to identify user information…” In other words, even though the positively recited step of “iteratively monitoring” includes “using activity monitoring agents” to monitor “electronic communications,” it is not clear that the limitation “wherein…the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications” further defines how the manipulative step of “iteratively monitoring…electronic communications” is performed. Performing natural language processing (NLP) and performing semantic analysis do not necessarily further define how the previously recited manipulative step of “iteratively monitoring” is performed. This wherein clause is not clearly linked to any of the other claim limitations, much less an explicitly recited manipulative step of the method; therefore, it is unclear how this limitation is meant to limit the scope of the method claim.
Regarding the wherein clause “wherein…the activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system,” the phrase “to electronically communicate the user information to the central team dynamics aggregation system” does not clearly give “meaning and purpose to the manipulative steps.” For example, “to electronically communicate the user information to the central team dynamics aggregation system” in this limitation is not linked to a positively recited step of the method, such as the previously recited limitation of “iteratively monitoring, using activity monitoring agents…, electronic communications to identify user information…” In other words, even though the positively recited step of “iteratively monitoring” includes “using activity monitoring agents” to monitor “electronic communications,” it is not clear that the limitation “wherein…the activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system” further defines how the manipulative step of “iteratively monitoring…electronic communications” is performed. Electronically communicating is not previously recited as a positively recited and manipulative step of the claim and electronically communicating does not necessarily further define how the previously recited manipulative step of “iteratively monitoring” is performed. It is noted that “interactively monitoring…electronic communications” is not the same as “electronically communicating.” This wherein clause is not clearly linked to any of the other claim limitations, much less an explicitly recited manipulative step of the method; therefore, it is unclear how this limitation is meant to limit the scope of the method claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9, 11-16, 18-23, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “evaluation of electronic communications” and the “discovery and communication of team dynamics” (Spec. ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 8-9, 11-14), Apparatus (claims 15-16, 18-21), Article of Manufacture (claims 22-23, 25-27)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering information related to communications; identifying usage activities, usage activity timing, repeating patterns of interactions, and repeating subject matter topics; aggregating the information into a set of group interaction time-activity patterns as a matrix; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information, evaluating the information, and performing analysis related to the information are examples of mental processes. The information evaluates interactions among human team members; therefore, the claims are also directed to organizing human activities since human interactions are evaluated. 
Aside from the general application of activity monitoring agents, the use of natural language processing and semantic analysis (as recited throughout the claims) exemplifies data comparison and analysis as well as data recognition. Populating the matrix with information appropriate to the team and their respective interactions (as recited in detail in dependent claims 11, 18, and 25) also exemplifies data comparison and analysis and it also implies filtering (which is another example of a mental process).  Identifying the focus area and cross-checking information (recited in dependent claims 13-14, 20-21, 27) additionally present examples of data comparison and analysis. Overall, the claims facilitate an analysis of human interactions, thereby exemplifying mental processes and the organization of human activity.  All of the independent claims similarly recite limitations directed to these abstract ideas.  The dependent claims further present details directed to the aforementioned abstract ideas.  
2A – Prong 2: Integrated into a Practical Application?
No – All claims monitor electronic communications between computing platforms and aggregate patterns into a machine-learned set of data (e.g., by using a computer server/server including an electronic communication monitoring and analysis module as well as by using activity monitoring agents installed on a plurality of platforms and electronic communications). All claims also configure the activity monitoring agents to perform natural language processing and semantic analysis and the team interaction matrix is capable of being rendered by a graphical user interface. The apparatus claims additionally include a computer hardware server system comprising a hardware processor configured to perform the operations. The article of manufacture claims additionally include a computer hardware system comprising a hardware processor configured to perform the operations The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 71-72).
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, a graphic user interface may display a team interaction matrix; however, this may be performed using general display operations. The activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system, but this is another example of generally transmitting data, which is insignificant, extra-solution activity. 
Aggregating data associated with an individual team member using the central team dynamics aggregating system is another example of generally automating data gathering at a high level of generality. 
The use of activity monitoring agents installed on computing platforms (as recited throughout the claims) is only recited at a high level of generality and is presented as a mere tool to implement the abstract ideas and as a general tie to technology. For example, the agents are described as being able to use natural language processing and semantic analysis to collect data (Spec: ¶ 18); however, there are no specific details attributed to how the activity monitoring agents use natural language processing and semantic analysis beyond performing general data gathering and text analysis operations. These operations are performed at a high level of generality. 
It is further noted that the “wherein” clauses of the method claims do not clearly limit the scope of the method claims. Even if they did serve to patentably limit the scope of the method claims, the above analysis would apply. In all of the claims, the functions defined in the “wherein” clauses are largely disjointed from the other claim limitations. The claims as a whole do not combine all of the steps/functions of the claims into a specific ordered combination of events that cohesively integrates the abstract ideas into a practical application.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Additionally, even if seen as more than a mere tool to implement the abstract ideas and as a general tie to technology, the use of monitoring agents installed on computers and/or other devices has long been a conventional way of data gathering, as evidenced in the following references: Jones (US 2005/0091369, ¶ 8); Guillermo et al. (US 2004/0210658, ¶ 20); Engler et al. (WO 2004/008683, abstract). Zur (US 2013/0218947) provides additional evidence showing that it was old and well-known (prior to Applicant's effective filing date) to monitor a customer's various interactions via various communication channels, including through the use of automated agents (Zur: ¶¶ 19-23, 35, 41-42).  Information is gathered through each peripheral system device and then funneled or streamed through the central resolver and information may be obtained from multiple databases (Zur: ¶¶ 21, 24-27).


Allowable Subject Matter
Claims 8-9, 11-16, 18-23, and 25-27 are allowed over the prior art of record. The closest prior art references of record include Schiffer et al. (US 2016/0026939) in view of Miller et al. (US 2015/0262132) in view of Luechtefeld (U.S. Patent No. 8,898,098) in view of Zur et al. (US 2013/0218947). The rejections under 35 U.S.C. § 103 presented in the non-final Office action dated October 1, 2021 explain how each of these references addresses a different aspect of the claimed invention. However, the Examiner agrees with Applicant’s arguments (filed on November 24, 2021) that one skilled in the art would not have found it obvious and been motivated to combine all of the respectively cited teachings of these references in the specific manner in which they are combined and integrated in detail in the independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683